NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
EDWARD L. BRIGHT, II, CLARENCE FORKNER,
HOMER E. HAMILTON, DEBBIE M. HAMILTON,
RICKY D. RUSSELL, BRADY J. STUART, AND ROSE
M. STUART,
Plaintiff-Appellan,ts,
AND
EARLEEN FAUvERGUE, o
Pzm:nn;r,§
V.
UNITED STATES,
Defendant-Appellee.
2010-1385
Appeal from the United States Distric:t C0urt for the
Western DiStrict of MiSSOu1‘i in case n0. 09-CV-5014,
Judge Richard E. Dorr. -
ON MOTION
Bef01‘e PROST, Circuit Judge.
0 R D E R

BRIGHT V, US 2
The appellants move to remand this case for further
proceedings in light of this court’s decision in Bright v.
United States, 603 F.3d 1273 (Fed. Cir. 2009). The United
States opposes. The appellants reply.
Appellants are putative members of a class of land-
owners that previously filed taking claims in the United
States Court of Federal Claims. The Court of Federal
Claims dismissed the appellants from the class, finding
their claims barred because they did not opt in to the
class before the expiration of the statute of limitations
under 28 U.S.C. § 25{)1. The appellants appealed to this
court and also filed taking claims under the Little Tucker
Act in the United States District Court for the Western
District of Miss0uri. The district court dismissed _the
c1aims, finding the appellants claims untimely because
the proceedings in the Court of Federal Claims did not toll
the statute of limitation under 28 § U.S.C. 2401. This
appeal followed °
In Bright, this court reversed the Court of Federal
Clai1ns’ judgment and remanded for further proceedings,
holding that when a class action complaint is filed in the
Court of Federal Claims and class certification is sought
prior to the expiration of the period, the limitations period
is tolled during the period the court allows putative class
members to opt in. The United States asserts, inter alia,
that Bright does not control the disposition of this case.
Based on the very limited arguments presented by the
parties in the motions papers, and without deciding if the
issues raised by the United States preclude reversal or
remand in this case, we determine that the parties should
brief the issues.
Accordingly,
IT ls ORDERED THAT:

3 BRIGHT V. US
(1) The motion is denied without prejudice to the par-
ties discussing in the briefs whether remand is appropri-
ate.
(2) The stay of the briefing schedule is lifted. The
appellants' opening brief is due within 30 days of the date
of filing of this order.
FOR THE COURT
AUG 0 l 2911 /S/ nn Horbaly
Date J an Horbaly
C1erk
oct l\/lark F. Hearne, Il, Esq.,
Katherine J. Barton, Esq.
F L D
u.s. comer bi ms ron
s20 THE FEnERALPcfrRcun
f~.US 01 2011
JAN HDRBALY
CLEli£